142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ishmael A. MUHAMMAD, Plaintiff-Appellant,v.E.R. MEYERS, Warden;  Blair, Chief Med. Officer, SoledadPrison;  Madison, Sergeant;  Hicks, Mta;  Wynn,Chief Librarian, Defendants-Appellees.
No. 96-16792.D.C. No. CV-93-20393-RMW (EAI).
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998.***Decided April 23, 1998.

Appeal from the United States District Court for the Northern District of California, Edward A. Infante, Magistrate Judge, Presiding**.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Ishmael A. Muhammad, a California state prisoner, appeals pro se from a jury verdict for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We affirm.


3
Upon our review of the district court's jury instructions, we conclude "that they fairly and adequately cover the issues presented, correctly state the law, and are not misleading."  Chuman v. Wright, 76 F.3d 292, 294 (9th Cir.1996).


4
With respect to Muhammad's claim that the jury instructions improperly used the definition of "deliberate indifference" articulated in Farmer v. Brennan, 511 U.S. 825, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994), we conclude that the district court did not err by applying the Farmer standard retroactively.  See Harper v. Virginia Dep't of Taxation, 509 U.S. 86, 97-98, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993).


5
With respect to the inmate grievance form received by this court on February 27, 1997, we decline to address it because we conclude that it is not related to the issues on appeal.


6
AFFIRMED.



**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Muhammad's request for oral argument is denied


**
 The parties consented to proceed before a magistrate judge, pursuant to 28 U.S.C. § 636(c)(1), on August 6, 1996 (CR 63-64)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3